62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, Local 120, St. Paul,Minnesota, Appellant,v.UNIVERSITY OF ST. THOMAS, Appellee.
No. 94-3795.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1995.Filed:  Aug. 4, 1995.

Before BEAM, Circuit Judge, ROSS, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
International Brotherhood of Teamsters, Local 120 (the Union) appeals the district court's1 order vacating an arbitration board's award that reinstated the employment of Linda Vaughn, a former University of St. Thomas employee.  We affirm.


2
Linda Vaughn was employed by the University of St. Thomas as a building service worker, providing janitorial services.  Vaughn had a long history of employment problems, including eleven documented incidents of sleeping on the job, twenty-two incidents of tardiness, several unexcused absences, and reprimands for insubordination and failure to follow rules.  She was eventually terminated on April 1, 1993, when her supervisor again found her sleeping on the job.


3
The Union filed a grievance on Vaughn's behalf and submitted the matter to arbitration.  The arbitration board ordered Vaughn reinstated.  The Board found that sleeping on the job was not a sufficient business reason to terminate Vaughn under the applicable collective bargaining agreement.


4
St. Thomas appealed the board's decision to the district court.  The district court found that the arbitration board had exceeded the scope of its authority and had stepped outside the essence of the collective bargaining agreement to reach its decision.  We agree with the well-reasoned opinion of the district court and affirm for the reasons set out in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota